UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                                   21-CV-4568 (RA)
                      v.
                                                                  17-CR-0142-1 (RA)
STEVE BORIA,
                                                              ORDER OF DISMISSAL
                              Defendant.



RONNIE ABRAMS, United States District Judge:

       Movant Steve Boria, proceeding pro se, moves to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255. On October 18, 2019, Boria was convicted, after

entering a guilty plea, to conspiracy to distribute and possess with intent to distribute cocaine

base and discharging firearms during and in relation to a drug trafficking offense. He appealed

that judgment on January 13, 2020, and that appeal remains pending. See No. 20-206 (2d Cir.).

       Because Boria’s direct appeal is pending, the Court denies the present § 2255 motion

without prejudice as premature. Although the pendency of the appeal does not strip the Court of

jurisdiction over the instant motion, concerns of judicial economy counsel in favor of dismissal.

See United States v. Outen, 286 F.3d 622, 632 (2d Cir. 2002) (noting “the concern that the results

on direct appeal may take the district court’s efforts on the § 2255 motion a nullity”).

Accordingly, the Court therefore denies the motion without prejudice.

                                        CONCLUSION

       The Court denies the present motion under 28 U.S.C. § 2255 without prejudice as

premature.§
         Because the present motion makes no substantial showing of a denial of a constitutional

right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

         The Clerk of Court is directed to mail a copy of this order to Movant and note service on

the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).



SO ORDERED.

Dated:     June 3, 2021
           New York, New York

                                                              RONNIE ABRAMS
                                                           United States District Judge




                                                  2
